PER CURIAM.
Jerry A. Hurst appeals the district court’s orders awarding summary judgment to Defendant and denying Hurst’s requested relief. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Hurst v. TRW, Inc., No. CA-02-1479-A (E.D. Va. Apr. 4, 2003; filed May 22, 2003 & entered May 23, 2003; filed July 28, 2003 & entered July 29, 2003; filed Aug. 18, 2003 & entered Aug. 20, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED